Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1304
                 Lower Tribunal Nos. 18-1680 and 20-415
                           ________________


                            R.V., a Juvenile,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



     An Appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Dawn Denaro,
Judge.

     R.V., a Juvenile, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.